Chase, Ch, J.
delivered the opinion of the court, The question in this case arises on the legal effect and opera- . tion of the deed from Eleanor Crox(dl and Thomas Gütings, to Biehardson St mart, the defendant below, as to the quantity of the land conveyed by it to Steuart. In deciding- this question; the court must be governed by those rules and principles of the law, which have been established by t]ie courts of justice, and resorted tp by them in expounding deeds.
It is truc, and has beep conceded, that there are no technical or precise form of words appropriated by law, as exclusively or particularly necessary in the description or Resignation of the thing to be granted.
ft is equally wel] established, that the intention of the parties should prevail in expounding deeRs, it not repugnant to some principle or maxim of the law, which is to be collected from the whole of the deed.
It is a position not to be controverted, that a Reed is to be construed prost beneficially for the grantee, whenever there is a necessity for resorting to that maxim.
*335The apparent intention on the face of the deed is, that all of the !ot Ño. 25, should pass to the grantee, ,And the general words, all the lot No. 25, and which is know?! and distinguished on the plot of the town by No. 25, are fully competent to transfer the whole; there is nothing in ihe additional description by cotirse and ríistancé, from which it can be intended or inferred, that the general description was to lie limited or modified, but it is to be presumed that it corresponded with the general description, and was inserted to define the location of the lot No. 25, and show Its true position; and there is not any thing appearing in the deed indicative of an intention to convey less than the whole lot.
On the location of the lot No. 25, according to its true limits, it appears that ¿0 feet south with Charles-street will not extend to tire end of the' line of that course, so as to gratify the subsequent runnings, and include the whole of the lot No. 25, in conformity to the general description.
What then is the true construction of the deed, having respect for the principles laid down? If the specific or additional description is adhered to, the general description must be rejected, and the intention of the parties, apparent on the deed, disregarded, and a construction will prevail in subversion of the principle, which declares that the deed shall be construed most beneficially for the grantee.
By elongating the south course to ihe end of that line, the genera! description is complied with, the subsequent runnings gratified, the whole of the lot included, and the apparent intention of the parties fulfilled; or if the general description is adhered to, atid the particular rejected, the intention of the parties appearing on the deed will be effectuated, and a construction given most beneficial for the grantee.
■ The collateral circumstances, that the grantors did not bold all the lot No. 25, cannot affect the construction. The deed will pass the whole, if they had the whole, or whatever part they possessed less than the whole, and it cannot be inferred, from that circumstance, in contravention of what appears in the deed, (hat it was intended by the parties to transfer only that part included within the specific or additional description, and more especially as the grantors, at the time of making, the deed, held more of the lot than is contained within the said description.
*336.The Court concur with the court below in tire opinions expressed in each of the bills of exceptions.
Buchanan, J.
This case depends upon the true construction of the deeds from Richard Croxall to Thomas Gittings, and Thomas Gittings and Eleanor Croxall to' Richardson Sleuarl, and the only question for decision is, whether they respectively passed the Whole of the lot No. So, or only so much thereof as is embraced within the courses and distances expressed? The leading principle in the interpretation of deeds is, that the Construction be made upon the whole of the deed taken together, and not upou disjointed parts of it, so that every part, if possible, be made to take effect, as nearly, according to the intention of the parties,-as the rules of law will admit. ’No technical form of words is necessary, but the parties, who may be presumed acquainted with the subject matter of the contract, are left to the use- of such words of description as are best suited to the thing intended to be conveyed. The construction, therefore, should be, “reasonable and ‘agreeable to common understanding.” With this guide Í have endeavoured to arrive at the intent and meaning of the parties to the deeds in question, and it appears to me that no more of lot No. 25 was intended to be passed, than that part which is embraced within-the courses and distan»^ xes set out.
The courses and distances include but a very small proportion of the whole lot, and it is difiicuU to believe that Croxall and Gittings did not know the extent of the lot at the time of executing the deed between them, and that the courses of that deed included only a part of it. ’ if the courses had been omitted, the' whole lot would have passed by the preceding general Words of description, “all that lot,” &c. and it would have been unnecessary to resort to courses and distances, or any other description, if it was the intention of the parties that the whole should pass. It is evident then, that the parties did not mean to effect their purpose by the use of the general description or designation of the lot, by its number on the plot of Baliimor e-town, or to rely upon it as the description of the thing intended to be conveyed; for if they did, they would not unnecessarily have resorted to another more precise. The object,’ therefore, of inserting the courses *337and distatices, seems to have been to designate particularly What was intended to be conveyed.
To rely upon the number of the lot alone for coming at the intention of the parties, would be to exclude the courses and distances, or qualifying expressions, in violation of the rule, that “the construction be made upon the entire deed, and not merely upon disjointed parts of it,” the courses and distances evidently appearing upon the plots in the cause, not to be co-extensive with thé Wholé lot.
But if the rule is adhered to, each part of the description will have its office, the number of the lot, as designating the general object of the' parties in pointing out the place or thing to which the courses and distances are meant to be applied,, and the courses and distances as restricting the genera! object, and defining the particular part of it intended to be conveyed.- There is no- necessity for rejecting either part of the description,- but (lie generality of the first part may, and,- I think,- ought to be restricted by the latter, to come at the intention of the parties, and thus «¡very part of the deed may be gratified.
It is laid down in books of authority, that if a Than grants '■‘Ids manor of Bale” without saying where it lies, it is a good grant, and the whole manor passes; but that if he grants ‘'his manor of Dale rn Dale,” and a part of the manor lies in Dakj and a part in some other place* that pari of the manor o'nly which lie's in Bale will pass* and for this reason, that the general description by name, which' if it stood alone would pass the whole manor, is limited and restricted by the subsequent qualifying words in Dale„ which show the intention of the parties, that no more than the part lying in Dale should pass.
in this case the grant is-of “all that lot or parcel of ground situate* lying and being- in BaUimore-tavm, which is known and distinguished on the plot of said town by No. 25, and beginning for the same at the' south end of Charles-street on the West side' thereof, where it intersects Conawago-street,- and running thenee south, binding, on Charles street, sixty feet, thence west to Liberty-lane* then with the lane' to Conawago■ street* then with Conawago-street to the beginning.”
The Words “situate, lying and being, in Batlinioretown,” are' eertainly only descriptive of the place where *338the lot lies# and no other office can be assigned thetn, and the only office of the words “known and distinguished On the plot of said town by No; 25,” is to set out the name or v J number of the lot# and can have fío more forcé than any other description of land by name would have in the construction of a deed.
The case then stands as' if the expression^ Were “all that lot or parcel of ground called No. 25,” which certainly are not more general than the words “my manor of Dale,” pud the subsequent qualifying expressions “beginning,” &c. are not less' restrictive than the Words" “in Dale,” in the ease put,1 from which, and other similar and equally strong- cases to be found in the books, I cannot distinguish this. The case of Lodge vs. Lee, cited from Cranch, and" the cases of Gittings vs. Hall, and Howard vs Moale, do not, I think, affect this case. The intention of the parties,, when it can be ascertained, and not the strict and precise signification of the words used, is to be regarded; the true construction, therefore, of every deed, must depend upon its own expressions, and in this case# without resorting to the rule “verbafortius accipiuntur contra proferentem-,” which is not favoured in" law# and “never to be relied upon but where all other rules of exposition fail;” but construing the deed from Richard Croxall to Thomas Gittings, according. to the intention of the parties, as it seems manifest to me, I am of opinion# that nothing more passed than what is contained within the courses and distances; and that the deed to Richardson Sleuart, having the same expressions with those used in the deed to Gittings, must receive the same construction.
It is therefore my opinion, that the appellant is entitled to recover, and that the judgment of the court below ought to be reversed on the first bill of exceptions, but affirmed on the second, it being clearly the province of the court, and not the jury, to give construction to the deeds in question.
judgment affirmed.

*0